   8:19-cr-00389-JFB-SMB Doc # 88 Filed: 12/22/20 Page 1 of 2 - Page ID # 527




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                        Plaintiff,                                8:19CR389

        vs.                                          FINAL ORDER OF FORFEITURE

 RAYMUNDO HERNANDEZ-RUBIO,

                        Defendant.


       This matter is before the Court upon the United States of America=s Motion for

Final Order of Forfeiture (Filing No. 87). The Court reviews the record in this case and,

being duly advised in the premises, finds as follows:

       1.     On October 20, 2020, this Court entered a Preliminary Order of Forfeiture

(Filing No. 73), pursuant to 21 U.S.C. §§ 841, 846 and 21 U.S.C. § 853 based upon the

defendant=s plea of guilty to Count One of the Second Superseding Indictment and the

admission to the Forfeiture Allegation. Pursuant to the Preliminary Order of Forfeiture,

defendant=s interest in the $130,068 U.S. currency and $4,201 U.S. currency was forfeited

to the United States.

       2.     The United States posted a Notice of Criminal Forfeiture on an official

internet government forfeiture site, www.forfeiture.gov, for at least thirty consecutive days,

beginning on October 21, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions. The United States

filed a Declaration of Publication on December 22, 2020. Filing No. 86.




                                              1
   8:19-cr-00389-JFB-SMB Doc # 88 Filed: 12/22/20 Page 2 of 2 - Page ID # 528




       3.     The United States has advised the Court that no party has filed a Petition.

From a review of the Court file, the Court finds no Petitions have been filed.

       4.     The Motion for Final Order of Forfeiture should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

       A. The Motion for Final Order of Forfeiture is hereby granted.

       B. All right, title and interest in and to the $130,068 U.S. currency and $4,201 U.S.

currency held by any person or entity is hereby forever barred and foreclosed.

       C. The $130,068 U.S. currency and $4,201 U.S. currency are hereby forfeited to

the United States of America.

       D. The United States is directed to dispose of the currency in accordance with

law.

       Dated this 22nd day of December 2020.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge




                                             2
